NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ISAAC INDUSTRIES, INC.,
Plaintrlff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2011-1616 .
Appeal from the United States Court of International
Trade in case no. 07-CV-0178, Chief Judge Dona1d C.
Pogue.
ON MOTION
ORDER
Isaac Industries, Inc. moves without opposition for a
28-day extension of tirne, until March 23, 2012, to file its
reply brief
Upon consideration thereof
IT lS ORDERED THATI

ISAAC lNDUSTR1ES v. US
The motion is granted
FEB 2 1 2012
Date
cc: Peter S. Herrick, Esq.
EdWard F. Kenny, Esq.
s21
2
FOR THE COURT
lsi J an Horbaly
J an Horba1y
C1erk
FlLED
U.S. CDUHT 0F APPEALS FOH
THE FEDERAL C|RCUlT
FEB 21-2012
JAN HORBAl.Y
Cl.ERK
lo